In a negligence action to recover damages for injury to person and property, plaintiffs appeal from an order of the Supreme Court, Queens County, entered January 18, 1962 on the court’s own motion upon the call of its calendar at a Calendar Classification and Control Term, which directed that the action be marked off the General Calendar and placed on the Deferred Calendar. Order reversed on the law and the facts, without costs; and motion remitted to the Calendar Classification and Control Term of the Supreme Court, Queens County, for further proceedings not inconsistent herewith. The order appealed from, made upon the court’s own motion, in effect revoked a trial preference which had been previously granted by another Justice, pursuant to rule 9 of the Queens County Supreme Court Rules. Such revocation must be supported by additional or new facts justifying a determination that the preference should not be continued. The record before us contains no such supporting facts. The motion is, therefore, remitted for re-examination and for the making of an appropriate record. Beldock, P. J., Ughetta, Kleinfeld and Hill, JJ., concur.